DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageshima (2014/0190400).
Kageshima teaches a film forming apparatus (Fig. 1 and related text), the apparatus is used for forming silicon carbide [0003], but it is noted that the use of the apparatus for forming any particular layer, such as silicon carbide, is an intended use of the apparatus and the limitations for forming such a layer are in any case met by the presence of structure to form the same.  
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art teaches a gas inlet, therefore the system is capable of flowing any such gases as claimed and to produce the noted silicon carbide film, the limitations related to all claimed gases is hereby met.
The apparatus comprises:
- a substrate support, see susceptor 2 with support 7,
- a gas supply mechanism, see 9, that, as per Fig. 1, supplies a flow of raw material gas to form a flow of raw material along a direction perpendicular to a central axis of the substrates, wherein the gas inlet originates outside of the substrate support, see partciular flow arrows G of the figure and
- an induction coil configured to heat the substrate, 8.
	As noted above, the selection of particular gases is intended use of the apparatus and the apparatus is capable of the same use, thereby meeting the requirements of claims 1 and 5-7 regarding the claimed gases.
	Regarding claims 2-4, the teachings include that the susceptor 2 includes multiple substrate supports 7 (arranged in a circumferential direction as per claim 4) and a rotational shaft, 6.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (WO2016/129685, 2018/0266012 used as translation).
Ito teaches a film forming apparatus (Fig. 1 and related text), the apparatus is used for forming silicon carbide abstract, but the use of the apparatus is intended use, as outlined above and not repeated.
The apparatus comprises:
- a substrate support, see susceptor as in Fig. 2, wherein multiple substrates are held on supports (see A-F), and
- a gas supply mechanism, see arrows per Figs. 1 and, that supplies a flow of raw material gas to form a flow of raw material along a direction perpendicular to a central axis of the substrates, wherein the gas inlet originates outside of the substrate support, 
- and an induction coil configured to heat the substrate, 3.
	As noted in the other rejection above, the selection of particular gases is intended use of the apparatus and the apparatus is capable of the same use, thereby meeting the requirements of claims 1 and 5-7 regarding the claimed gases.
	Regarding claim 2, the teachings include that the susceptor 2 includes multiple substrate supports 7 (arranged in a circumferential direction as per claim 4) and a rotational shaft, 6.
	Regarding claims 3 and 4, Ito does not explicitly teach a rotation shaft, but as per MPEP 2144.01, it is proper to take into consideration both explicit and implicit teachings of a reference.  In this case, it would be well understood per the art that some type of rotational shaft would be used.  To claim 4, the teachings include multiple substrates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
The teachings of Ito are described above, including a substrate holder that rotates, but being silent on a rotational shaft.  This alternative rejection is applied in the interest of compact prosecution in the event that it is determined that the teaching of a shaft is not implicit.  The examiner takes Official Notice that it would have been obvious to apply a rotational shaft to support and rotate the substrate as such shafts are pervasive in the art for performing the same function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae (2014/0230734) teaches a system for forming SiC that includes an induction coil for heating substrates and a side gas injection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715